Citation Nr: 1217638	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  09-14 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to a rating in excess of 10 percent for the service-connected Reiter's syndrome, to include the cervical spine, bilateral finger joints, and bilateral knee joints. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to August 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the RO.

The appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran is seeking a disability rating in excess of 10 percent for the service-connected Reiter's syndrome, to include the cervical spine, bilateral finger joints and bilateral knees.  

Reiter's syndrome is defined as "a symptom complex consisting of urethritis, conjunctivitis, and arthritis; not all symptoms are present in all patients, and there may be mucocutaneous manifestations such as keratoderma blennorrhagicum, circinate balanitis, and stomatitis.  It usually affects young men and runs a self-limited but relapsing course."  Dorland's Illustrated Medical Dictionary, 1830 (30th Ed. 2003).

The Veteran was afforded a VA examination to determine the severity of his Reiter's syndrome in March 2008.  This examination, however, focused on the Veteran's bilateral knee arthritis and did not discuss the cervical spine, finger joints, or whether any other symptoms of Reiter's syndrome were present. 

The Veteran was provided with an additional VA examination in August 2008.  After conducting a physical examination and reviewing the Veteran's VA medical records, the examiner reported that the Veteran did not have arthritis in his hands.  The examiner did not comment on the cervical spine, knees, or whether any other symptoms of Reiter's syndrome that were present.  

In this capacity, the Board notes that the examination report does not indicate that the Veteran's claims folder was reviewed, and the August 2008 examination request from the RO mistakenly indicated that the Veteran was seeking service connection for arthritis of the bilateral hands. 

The March 2008 and August 2008 VA examination's focused on the presence of arthritis in the Veteran's knees and hands and did not address whether any other symptoms of Reiter's syndrome were present.  Furthermore, as noted by the Veteran's representative in May 2012, the Veteran has not been afforded a VA examination to determine the effect, if any, that his Reiter's syndrome is having on his cervical spine.  

Consequently, this case contains certain questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  

These questions concern the current severity and manifestations of the Veteran's service-connected Reiter's syndrome, to include the cervical spine, bilateral finger joints and bilateral knees.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED to the RO for the following action:

 1.  The RO should take appropriate steps in order to obtain copies of any outstanding records of treatment received by the Veteran at VA and non-VA medical facilities for the service-connected Reiter's syndrome and make them part of the record.

2.  Then, the RO should schedule the Veteran for an appropriate examination to determine the current severity of his Reiter's syndrome.  The examiner is requested to review all pertinent records associated with the claims file and address the following matters: 

 a) The examiner is requested to address whether the service-connected Reiter's syndrome is currently an active process or an inactive process with chronic residuals. 

i) If it is an active process, the examiner should describe the impairment of health, to include but not exclusive of any weight loss or anemia, experienced by the Veteran as a result of his service-connected Reiter's syndrome, as well as indicate the frequency, duration, and severity of any incapacitating exacerbations of this condition. 

ii) If it is an inactive process with "chronic residuals," the examiner is requested to describe any chronic residuals noted in the record or shown on examination. 

b) The examiner should also review all pertinent records dated throughout the appeal and determine the status of the disability (i.e. at various points in time was Reiter's syndrome an active process or an inactive process with chronic residuals). 

c) For any time during this period in which the examiner determines that the Reiter's syndrome has been an active process, the examiner is requested to describe the impairment of health, to include but not exclusive of any weight loss or anemia, experienced by the Veteran as a result of his service-connected Reiter's syndrome, as well as indicate the frequency, duration, and severity of any incapacitating exacerbations of this condition. 

d) For any time during this period in which the examiner determines that the Veteran's Reiter's syndrome has been an inactive process with "chronic residuals", the examiner is requested to describe any chronic residuals noted in the record. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The claims folder must be made available to and reviewed by the examiner.  The rationale for all findings and conclusions should be set forth in a legible report. In the extraordinary circumstance that the examiner is unable to provide a requested opinion without resort to mere speculation, he or she should so indicate and discuss in detail why an opinion cannot be provided. 

3.  After completing all indicated development to the extent possible, the RO should readjudicate the claim for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


